Quillian, Judge.
Defendant, James R. Holcomb, was indicted along with Robert Dickey and Ron Lathrop for the offense of armed robbery in that they took $365 from Ethel Chappell, she being a cashier at the Marriott Motor Hotel, on April 1,1972. The jury found the defendant guilty and sentenced him to 5 years *203imprisonment. Thereafter a motion for new trial and amended motion were filed and overruled, and defendant appeals from the overruling of the motions. Held:
Argued January 3, 1973
Decided June 14, 1973.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Carter Goode, Jack Mallard, Joel M. Feldman, for appellee.
1. The defendant’s conviction of robbery by intimidation was authorized where there was evidence showing the use of an offensive weapon in the commission of the crime. Holcomb v. State, 230 Ga. 525 (answer to our certified question).
2. The defendant contends that a charge on alibi was error. Trimble v. State, 229 Ga. 399 (191 SE2d 857) (see also Young v. State, 225 Ga. 255, 258 (167 SE2d 586); Thornton v. State, 226 Ga. 837 (3) (178 SE2d 193)) is controlling and under authority of the Constitution of Georgia, Art. VI, Sec. II, Par. VIII (Code Ann. § 2-3708), we are bound by that decision. This ground is without merit.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.